Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 16-18 are cancelled.  Claims 1-15 are pending.  Claims 7-13 are withdrawn.  Claims 1-6, 14 and 15 are under examination.  
Replacement sheets for the drawings were filed on 07/29/2020 and these replacement sheets do not add new matter to the instant application.  
Priority
The instant application is a continuation of PCT/EP2018/078937 filed on 10/23/2018, which claims priority from European application EP17198210.1 filed on 10/25/2017.  

Information Disclosure Statement
	The information disclosure statement filed on 07/29/2020 has been considered.  

Election/Restriction
Applicant’s election without traverse of group I (claims 1-6, 14 and 15) in the reply filed on 12/16/2021 is acknowledged.  Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.
Claim Objection
	Claim 14 is objected to as being dependent on a claim that has been withdrawn.  Applicant should consider amending claim 14 to include the product-by-process limitations from claim 7 if desired.  Appropriate correction is required. 
	Claims 3 and 4 introduce more components to the composition that has phosphate buffer, but does not use “further” or “additional” to indicate that these are included along with the phosphate buffer.  Appropriate correction is required.  
	Claim 3 is objected to because it has a phrase in the form of “at least one of A, B and C”, but is more appropriately “at least one of A, B or C” or “at least one of A, B and/or C” as it presents the items as options and not that they are all present together.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more. Claims 1, 3-6 and 14 provide for compositions of vitreous humor (a naturally gelled composition in the eye at physiological pH (around pH of 7.4)) having the components found in the vitreous humor of the eye.  In regards to “artificial”, this term refers to how the composition is made.  However, if it is the natural composition when made, then the claim would also read on the naturally occurring composition as it has the same components and structure.  In regards to claim 15, this may read on a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malson US4716154 as evidenced by AAT Bioquest (PBS (Phosphate Buffered Saline)(1X, pH 7.4) Preparation and Recipe, downloaded 2021, copyright of 2019, https://www.aatbio.com/resources/buffer-preparations-and-recipes/pbs-phosphate-buffered-saline). 
	Malson teaches a vitreous humor substitute with hyaluronic acid (abstract).  Malson teaches phosphate buffered physiological saline (examples 1-2 and 7).  There is no ascorbic acid in the composition.  The pH of phosphate buffered physiological saline is 7.4 (pH of PBS evidenced by AAT Bioquest).  

Claim(s) 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamada US 2004/0087671. 

	Tamada teaches a hydrogel composition with a hydrophilic compound capable of forming a gel, water, an electrolyte, a phosphate buffer present at a concentration of between 125 and 500 mM and a pH between 6.5 to 8.5 (claim 1 of Tamada).  No ascorbic acid is mentioned for addition.  Tamada teaches the pH from 7 to 8 (claim 5 of Tamada).  Tamada teaches the phosphate buffer (claim 10 of Tamada).   Example 1 provides for exemplary hydrogel formulations where the pH is 7.4 and compositions with 100 and 200 mM phosphate.  

Claim(s) 1, 3, 5, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Everett Kinsey (Circulation, Ion Movement in the Eye, volume XXI, May 1960) as evidenced by  Mulla (Role of Vitreous Humor Biochemistry in Forensic Pathology, 2005, Graduate Thesis from University of Saskatchewan, Saskatoon, Saskatchewan), as evidenced by Ankamah et al (Antioxidants (Basel), 2020, volume 9, pages 1-20), as evidenced by Bishop (Eye, 1996, volume 10, pages 664-670) and as evidenced by Sobolewska et al (International Journal of Retina Vitreous, June 2017, volume 3,  pages 1-6).  
It is noted that the recitation of “artificial” in this instance is toward a recreation or partial recreation of the composition of the vitreous humor that would be acceptable to the eye.  If the prior art teaches the components and chemical nature of the instant claims, it will read on the claimed composition regardless of whether it is artificially made or not.

In regards to claim 14, this is a product-by-process claim dependent on the process of claim 7.  If the prior art teaches a formulation with the components and gelled nature promoted by the process of claim 7, then it will read on the claims.  Since the formulation is meant to recreate the nature of the vitreous humor, compositions of vitreous humor will read on the claims.  See MPEP 2113 regarding product-by-process.  
In regards to claim 15 and the kit of parts, it is not indicated that parts (A)-(C) must be separated.  In addition, part (D) is optional.  Instructions do not make the kit patentable over prior art teaching a similar kit even if it is silent to the “instructions for use”.   The instructions do not change the composition or structure of the kit components that are important for its use.  
Everett Kinsey teaches concentrations of phosphate, sodium, lactate and glucose in the eye of rabbit (abstract and table 1).  Everett teaches 0.4 mM of phosphate, 12 mM lactate, ascorbate, and 3 mM glucose (table 1).  
Mulla evidences the following.  Mulla provides for components including sodium, urea (1.9-58.5 mmol/L), creatinine (12-578 umol/L), glucose (0.15-28.1 mmol/L), lactate (0.1-22.85 mmol/L), xanthine (204.5-1632 umol/L), and hypoxanthine (100.5-798.5 umol/L) (pages 53-57).  Mulla teaches type II collagen in the vitreous humor (page 2 of Mulla).  Mulla teaches hyaluronic acid in the vitreous humor (page 3) of Mulla).  
Ankamah evidences the following.  Ankamah et al (Antioxidants (Basel), 2020, volume 9, pages 1-20) teaches collagen concentration in the vitreous body to be 300 ug/ml (300 mg/l) 
Bishop evidences the presence of hyaluronic acid and collagens in the mammalian vitreous (pages 664-667).  Bishop indicates that collagens are estimated to be 60 ug/ml (mg/L) in bovine eye and 300 ug/ml (300 mg/L) in human eye (page 665).  Bishop evidences that type II collagen in present at about 70-80% of total collagens in the eye (page 665).  
Sobolewska teaches that the pH of the vitreous humor is from 7 to 7.4 (abstract).  
Thus, the vitreous humor/liquid of the eye anticipates the instant claims as it contains such components in such amounts and contains phosphate compounds where the phosphates provide an amount of buffering to the vitreous humor and the pH of the vitreous humor is within the range of the instant claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 6 in addition to claim 1 are rejected under 35 U.S.C. 103(a) as being unpatentable over Everett Kinsey (Circulation, Ion Movement in the Eye, volume XXI, May 1960) and Shapiro et al (Retina Today, Oct 2015, https://retinatoday.com/articles/2015-oct/vitreous-substitutes) as evidenced by  Mulla (Role of Vitreous Humor Biochemistry in Forensic Pathology, 2005, Graduate Thesis from University of Saskatchewan, Saskatoon, Saskatchewan), as evidenced by Ankamah et al (Antioxidants (Basel), 2020, volume 9, pages 1-20), as evidenced by Bishop (Eye, 1996, volume 10, pages 664-670) and as evidenced by Sobolewska et al (International Journal of Retina Vitreous, June 2017, volume 3,  pages 1-6). 
Everett Kinsey with evidentiary references to teach contents (compounds and concentration ranges) of vitreous humor teaches the claims as discussed above.  
Although Everett Kinsey along with the evidentiary references provides for the composition of the vitreous humor of the eye which teaches the instant claims, it does not teach providing the more exact composition proposed by claim 4 or removing ascorbic acid.   

Thus, one of ordinary skill in the art at the time of instant filing would have worked based on the formulation of the in vivo vitreous humor as taught in the prior art to make a more compatible substitute for a vitreous humor.  One of ordinary skill in the art would have seen the naturally occurring vitreous humor and its composition as a starting point when making a substitute to replace vitreous humor in a diseased subject.  Since Shapiro does not recognize ascorbic acid as being a key component for making such substitutes, one of ordinary skill in the art would have considered leaving it out as optional when making substitutes as long as the important component and structure was in place.  One of ordinary skill in the art would have worked within the ranges or near average amounts known in the prior art for vitreous humor compounds in the naturally occurring vitreous humor to provide for a substitute composition that is to mimic the vitreous humor and had a reasonable expectation of success in providing a suitable vitreous humor substitute for use in subjects in need thereof (see MPEP 2144.05 and teachings of concentration ranges/concentrations presented above for the components).  
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613